Exhibit 10.2
BLUCORA, INC.


NONEMPLOYEE DIRECTOR COMPENSATION POLICY


(Amended effective as of May 23, 2019)




The directors of Blucora, Inc. (the “Company”) who are not employees of the
Company or its affiliates (each, an “Eligible Director” and collectively,
“Eligible Directors”) shall be entitled to receive the following cash and equity
compensation in consideration of the services provided by them as members of the
Board of Directors of the Company (the “Board”) and its committees commencing
effective as of the date of the 2019 Annual Meeting of Stockholders (the “Annual
Meeting”).


A.CASH COMPENSATION


The following provisions set forth the terms of the Company’s cash compensation
program for Eligible Directors (the “Cash Compensation Program”).


1.Retainers


Eligible Directors shall be paid cash retainers as follows (the “Retainers”):


•All Eligible Directors shall receive an annual cash retainer of $50,000
(payable in equal quarterly installments of $12,500) for their services on the
Board.
•The Chairperson of the Board shall receive an additional annual cash retainer
of $50,000 (payable in equal quarterly installments of $12,500).
•The Chairperson of the Audit Committee shall receive an additional annual cash
retainer of $25,000 (payable in equal quarterly installments of $6,250).
•Each of the other members of the Audit Committee shall receive an additional
annual cash retainer of $10,000 (payable in equal quarterly installments of
$2,500).
•The Chairperson of the Compensation Committee shall receive an additional
annual cash retainer of $15,000 (payable in equal quarterly installments of
$3,750).
•Each of the other members of the Compensation Committee shall receive an
additional annual cash retainer of $7,500 (payable in equal quarterly
installments of $1,875).
•The Chairperson of the Nominating and Governance Committee shall receive an
additional annual cash retainer of $12,250 (payable in equal quarterly
installments of $3,062.50).
-1-



--------------------------------------------------------------------------------



•Each of the other members of the Nominating and Governance Committee shall
receive an additional annual cash retainer of $5,000 (payable in equal quarterly
installments of $1,250).


The Retainers shall be paid in advance for services rendered during each quarter
of the calendar year and shall be due and payable as soon as practicable after
the first day of the quarter in which such services are to be rendered (i.e., as
soon as practicable after January 1, April 1, July 1 and October 1). Eligible
Directors shall be entitled to full payment for each quarter of service so long
as such Eligible Directors are serving in the capacities for which they receive
such payments on the first day of each such quarter. In the event that new
directors or committee chairs or members who are Eligible Directors are
appointed or elected during the course of any quarter, payments to any such
newly elected Eligible Directors shall be pro-rated to reflect the actual number
of days served during the quarter in which they were elected or appointed.


2.Expenses


Eligible Directors shall also be reimbursed, as has been customary, for
reasonable expenses incurred in connection with travel to and from Board or
committee meetings or other functions for the benefit of the Company, including
continuing director education.


B.EQUITY COMPENSATION


The following provisions set forth the terms of the Company’s equity
compensation program for Eligible Directors (the “Equity Compensation Program”).
The awards set forth below may be granted under the Blucora, Inc. 2018 Long-Term
Incentive Plan or any future equity plan that may be adopted by the Company’s
stockholders from time to time (the “Plan”). In the event of any inconsistency
between the terms of the Equity Compensation Program and the terms of the Plan,
the Plan shall govern.


1.  Initial Awards


a.On the date of each Eligible Director’s initial election or appointment to the
Board (the “Initial Appointment Date”), such Eligible Director shall
automatically receive the following initial award:


•restricted stock units (“RSUs”) having an initial value of $150,000
(the “Initial RSUs”).

b.On the Initial Appointment Date, the values of the Initial RSUs, as set forth
above, shall be converted as follows:




-2-



--------------------------------------------------------------------------------



•The value of the Initial RSUs shall be converted into the appropriate
equivalent number of Initial RSUs, with each unit (a “Unit”) of the Initial RSUs
representing the right to receive one share of the Company’s common stock (the
“Common Stock”), by dividing the value of the Initial RSUs by the closing
selling price of the Common Stock, as reported on the NASDAQ Global Select
Market (“NASDAQ”) on the Initial Appointment Date, or if there is no such
reported price for the Common Stock on the Initial Appointment Date, then such
price on the last preceding date for which such price exists, with any resulting
fractional Unit rounded down to the nearest whole Unit.


c.The Initial RSUs shall vest according to the following schedule and be subject
to the other terms and conditions described below:


•The Initial RSUs shall vest annually over three years on the anniversary of the
Initial Appointment Date, provided that the Eligible Director is a member of the
Board on such dates.


•The Initial RSUs shall be subject to the terms and conditions of the Plan and
shall have such other terms as are set forth in the Company’s standard forms of
Eligible Director equity agreements in use at such time and as appropriately
modified to reflect the Initial RSUs.


2.  Annual Awards


a.Each year on the date of the Annual Meeting (the “Annual Meeting Date”), each
Eligible Director who is a duly elected or appointed member of the Board
immediately following the conclusion of the Annual Meeting shall automatically
receive the following annual awards (the “Annual Awards”):


i.All Eligible Directors, including any Eligible Director who is Chairperson of
the Board and any Eligible Director who may initially have been elected or
appointed to the Board on the Annual Meeting Date, shall automatically receive:


•RSUs having an initial value of $125,000 (the “Annual Eligible Director RSUs”).


ii.In addition, any Eligible Director who is also Chairperson of the Board
immediately following the conclusion of the Annual Meeting shall also
automatically receive:


•RSUs having an initial value of $50,000 (the “Annual Chairperson RSUs”).


b.On the Annual Meeting Date, the values of the Annual Awards, as set forth
above, shall be converted as follows:


-3-



--------------------------------------------------------------------------------



•The values of the Annual Awards shall be converted into the appropriate
equivalent number of RSUs, with each Unit of the Annual Awards representing the
right to receive one share of Common Stock, by dividing the value of the Annual
Awards by the closing selling price of the Common Stock, as reported on NASDAQ
on the Annual Meeting Date, or if there is no such reported price for the Common
Stock on the Annual Meeting Date, then such price on the last preceding date for
which such price exists, with any resulting fractional Unit rounded down to the
nearest whole Unit.


c.The Annual Awards shall vest according to the following schedule and be
subject to the other terms and conditions described below:


•The Annual Awards shall vest in full on the one‑year anniversary of the Annual
Meeting Date, provided that, with respect to the Annual Eligible Director RSUs,
the Eligible Director is a member of the Board on the date of vesting, and with
respect to the Annual Chairperson RSUs, the Eligible Director is Chairperson of
the Board on each date of vesting.


•The Annual Awards shall be subject to the terms and conditions of the Plan and
shall have such other terms as are set forth in the Company’s standard forms of
Eligible Director equity agreements in use at such time and as appropriately
modified to reflect the Annual Awards.


d.In the event that an Eligible Director is initially elected or appointed to
the Board on any date other than the Annual Meeting Date, such Eligible Director
shall, instead, automatically receive the Annual Eligible Director RSUs on the
Initial Appointment Date; provided, however, that (i) the values of the Annual
Eligible Director RSUs, as set forth above, shall be prorated to reflect the
number of days that such Eligible Director will serve on the Board based on a
period of time commencing as of the Initial Appointment Date and ending on the
one‑year anniversary of the last preceding Annual Meeting Date (the “Prorated
Annual Awards”); and (ii) the values of the Prorated Annual Awards shall be
converted on the Initial Appointment Date in the same manner as the Initial
Awards. The Prorated Annual Awards shall vest in full on the one-year
anniversary of the date of grant. In all other respects, the terms and
conditions of the Prorated Annual Awards shall be the same as the Annual Awards
granted on the last preceding Annual Meeting Date.

-4-

